Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 22 August 1798
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson August 22d 1798
          
          Whenever I have set myself down to write to my dear Sisters, I have found myself so drowned in Grief, as to prevent my proceeding any further, than to make the attempt— To see my Child laid in the dust, was an affliction I had not prepared myself for; & I find the realities, the solemnities, the trial greater than I can bear, or support as I ought— I had too fondly hoped for her assistance now, & in my declining years, that she would full of gratitude, & filial affection smoothed the pillow of age—but heaven sees fit to deprive me of so rich a Blessing—for these several months I have despaird of her recovery— it is true she is yet alive, but in all probability she cannot

continue many days— the Drs. say her blood is all destroyed. She looks as if she had not many spoonfulls left— It is with the greatest reluctance that she has taken any food, only from a sense of duty since the first of March, she has lost all appetite & seems tired of everything— I thank you for your inquiries of Dr Rush, concerning her Case but I really believe, that after the first three weeks of her illness, all advice would have come too late— But under the care of the best Phisicians, when our Glass is run, our sun must set. O! may we rise gloriously, in regions of bliss & immortality, & those virtues which have but just budded here, there bloom with unfading lustre—
          I am grieved to hear you are so unwell, I hope the sweet air of peacefield will prove a restorative—to your whole family. I hope Cousin Louisa will feel its happy effects—
          I hope Cousin William, & John received no injury from their walk last friday, it was very dificult geting a Chaise,— Mr Peabody would have taken them, but he had Cousin Betsy, & all their bundles & could not—& the little creatures were so elated, that distance was nothing, but the heat increased so, that I feared they would be sick, & spoil the happy meeting with their Mamma, & Sister, which they had so sweetly anticipated— Betsy Quincy followed them in her mind, & said she could see the dear good Boys hug their long absent Mamma— She was very fond of the Children, & I saw it was very hard for her to part with them—but feelings, she said must always be subservient to duty—& she was happy that her Brother had the opportunity of going into some business, she wished nothing more ardently, than that he might be good, & useful in life—& felt very grateful to the President for employing him— may he be wise— & consider properly the advantages he is now under your auspices, blessed with— Pray my Sister exhort, reprove, & encourage as your wisdom, & maternal feelings may direct— I am ashamed to think how poorly he is fixed for a member of your family— his Cousin Betsys went to Haverhill to get some Callico for a gown, for him, he said he could not find any, I thought it was a whim in him—but they were not more fortunate, so he is gone without one— A suit of new cloaths I intended to have had made up before he went from me, but alas I could not go to Haverhill— Cousin Betsy Smith told me she would assist him in the purchase of anything he wanted, but the Sickness is so great in Boston, that I fear all communication will be cut off, for a time at least— If it would not be giving you too much trouble, I wish you would give orders to have 5 or 6 pair of

Stockings wove for him, by your Quincy Stocking weaver, they are much stronger than the cotton ones you get from Shops—& will be much better, if they are made for him something large— whatever is necessary for him, if you will be so good as to tell him, I will thank you, for you know much better than William or me—you will please to make charge of what he has— He has not yet been used to take care for himself, & I expect will made sad steering; I beg you to caution him. A good heart will not always save persons from being dashed upon the rocks— If you have some peices of his coat, that he can bring to me it shall be mended— I had not any thing that would do to put into the elbow, nor any lining of the coulour— If he gets stockings I will run the heels, if he will bring them—
          I am very sorry Cousin Betsy went home, her company, & assistance I stood in need of, & I am convinced she had better staid with us—but her Sister thought she had better return, & see her Sister Otis—whom she had not seen for two years, or I believe I could perswaded her to have tarried longer, but I hear they have left the Town— I sincerely wish she would come back with William, if he could be spared long enough, perhaps Saturday better than any other day— Betsy Q & Abby begs there duty may be presented to the president & you— I am in great haste your affectionate Sister
          
            E Peabody
          
        